                 Case 5:19-mj-00333-STE Document 8 Filed 06/21/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF OKLAHOMA


         UNITED STATES OF AMERICA                                                     NOTICE
                           vs.

          JAMES CHRISTOPHER BENVIE                                         CASE NO. M-19-333-STE

IN CUSTODY
TYPE OF CASE:
          ☐ CIVIL     ☒ CRIMINAL

   TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:

PLACE:                                                            ROOM NO.:
                                                                                 Courtroom No. 103
William J. Holloway Jr. United States Courthouse
200 N.W. 4th Street                                               DATE AND TIME:
Oklahoma City, OK 73102                                                 Tuesday, June 25, 2019, at 1:30 p.m.

TYPE OF PROCEEDING:

         DETENTION HEARING


            TAKE NOTICE that a proceeding in this case has been rescheduled as set forth below:

PLACE:                      DATE AND TIME PREVIOUSLY SCHEDULED:   RESCHEDULED DATE AND TIME:

William J. Holloway Jr.
United States Courthouse
200 N.W. 4th Street
Oklahoma City, OK 73102




                                                                  SHON T. ERWIN
                                                                  U.S. MAGISTRATE JUDGE

June 21, 2019                                                     s/Raven McDaniel
Date                                                              (By) Deputy Clerk
